OPINION — AG — ** FELON — OATH OF OFFICE — DUTIES OF OFFICE ** WHEN AN INCUMBENT CANDIDATE FOR REELECTION TO COUNTY OFFICE, FOLLOWING A PROPER ELECTION HAS DULY BECOME ENTITLED TO RECEIVE A CERTIFICATION OF ELECTION TO SUCH OFFICE, AND WHO THEREAFTER IS CONVICTED OF A FELONY, WHERE SUCH CONVICTION OCCURS PRIOR TO THE ISSUANCE OF THE CERTIFICATE OF ELECTION AND PRIOR TO THE COMMENCEMENT OF THE TERM FOR WHICH SUCH OFFICER WAS REELECTED, AND WHERE AN APPEAL FROM SUCH CONVICTION IS PENDING, SUCH INDIVIDUAL IS UNDER NO AUTOMATIC DISABILITY TO TAKE THE OATH OF OFFICE AND ASSUME THE DUTIES OF THE OFFICE FOR THE TERM FOR WHICH REELECTED UNDER EITHER 51 O.S. 8 [51-8], 51 O.S. 24.1 [51-24.1] . HOWEVER, UNDER PROPER CIRCUMSTANCES, SUCH OFFICER MIGHT NONETHELESS BE SUBJECT TO REMOVAL BY GRAND JURY PROCEEDINGS UNDER 22 O.S. 1181 [22-1181] ET SEQ., EVEN THOUGH THE ACTS CONSTITUTING GROUNDS FOR REMOVAL OCCURRED IN A PREVIOUS OR PRECEDING TERM. FURTHER, IF SUCH CONVICTED OFFICER REMAINS IN CUSTODY PENDING APPEAL AND IS UNABLE TO UNDERTAKE THE DUTIES OF THE OFFICE FOR THE TERM FOR WHICH REELECTED, AND PROVIDING ALSO THAT SUCH CONDITION CONTINUES FOR A PERIOD OF SIX MONTHS FOLLOWING COMMENCEMENT OF THE NEW TERM, THE OFFICE OF THE NEW TERM WILL THEN NEVERTHELESS BECOME VACANT BY OPERATION OF 51 O.S. 3.1 [51-3.1], AND COULD THEN BE FILLED BY APPOINTMENT AS PROVIDED BY LAW. (COUNTY COMMISSIONERS, ACCUSATION FOR REMOVAL, APPOINTED OFFICERS, CANDIDANCY, SUSPENSION FROM OFFICE, REMOVAL, VACANCY OF PUBLIC OFFICE, REMOVAL PUBLIC CORRUPTION) CITE: 22 O.S. 1181 [22-1181], 22 O.S. 1181.1 [22-1181.1], 51 O.S. 3.1 [51-3.1], 51 O.S. 8 [51-8], 51 O.S. 15 [51-15], 51 O.S. 24.1 [51-24.1], ARTICLE VIII, SECTION 2, 51 O.S. 8 [51-8], ARTICLE VIII, SECTION 6 (FELONY, CONVICTED, CRIMINAL PROCEEDINGS, TERM OF OFFICE) (JAMES B. FRANKS)